ICJ_050_BarcelonaTraction1962_BEL_ESP_1968-05-24_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 24 MAI 1968

1968

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM y. SPAIN)

ORDER OF 24 MAY 1968
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 24 mai 1968, C.I.J. Recueil 1968, p. 13.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 24 May 1968, I.C.J. Reports 1968, p. 13.

 

Sales nmber 32.2

 

 

 
13

INTERNATIONAL COURT OF JUSTICE

YEAR 1968
1968
24 May
24 May 1968 General List:
No. 50

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER

Present: President BUSTAMANTE Y RIVERO; Vice-President KORETSKY;
Judges Sir Gerald FITZMAURICE, TANAKA, JESSUP, MORELLI,

PADILLA NERVO, Gros, AMMOUN, BENGZON, PETREN, LACHS,
ONYEAMA; Registrar AQUARONE.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the Rules of Court,

Having regard to the Order of 15 September 1967 extending to 31 May

1968 the time-limit for the filing of the Rejoinder of the Government of
Spain,
BARCELONA TRACTION (ORDER OF 24 V 68) 14

Makes the following Order:

Whereas, by a letter dated 10 May 1968, the Agent for the Government
of Spain, for the reasons therein set out, requested the Court to extend
by one month the time-limit for the filing of the Rejoinder;

Whereas, on 10 May 1968, acertified true copy of the afore-mentioned
letter was transmitted to the Agent for the Government of Belgium who
was asked to make known the views of that Government on the request;

Whereas, by a letter dated 17 May 1968, the Agent for the Govern-
ment of Belgium stated that that Government had no objection to the
request for extension;

Although noting with regret that the time-limits originally fixed by the
Court for the filing of the pleadings have not been observed, whereby
the written proceedings have been considerably prolonged,

THE COURT

Nevertheless extends to 1 July 1968 the time-limit for the filing of the
Rejoinder of the Government of Spain.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-fourth day of May, one
thousand nine hundred and sixty-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Belgium and to the Government of Spain, respec. -
tively.

(Signed) J. L. BUSTAMANTE R..,
President.

(Signed) S. AQUARONE,
Registrar.
